Exhibit 10.6

 



PERSHING GOLD CORPORATION



FIRST AMENDMENT TO

RESTRICTED STOCK GRANT AGREEMENT
(Non-Assignable)

 

This First Amendment to Restricted Stock Grant Agreement (this “Amendment”) is
dated as of February 6, 2015, by and between Eric Alexander (“Holder”) and
Pershing Gold Corporation, a Nevada corporation (the “Corporation”).

 

A. On February 12, 2013, Holder and the Corporation entered into that certain
Restricted Stock Grant Agreement (the “Agreement”) pursuant to which Holder was
granted One Million (1,000,000) restricted shares (the “Shares”) of the
Corporation’s common stock, par value $0.0001 per share.

 

B. The Corporation and Holder have agreed to amend the Agreement as set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Amendment to Restricted Stock Grant Agreement. The Agreement is hereby
amended by deleting Section 2 thereof and replacing it with the following:

 

2. Vesting and Forfeiture. Participant shall vest in his or her rights under the
Restricted Stock pursuant to the following schedule (each date upon which
vesting occurs being referred to herein as a “Vesting Date”):

 

Date Number of
Shares Vested February 12, 2014 333,333 February 12, 2016 333,333 February 12,
2016 333,334

 

The foregoing notwithstanding, vesting pursuant to the foregoing schedule shall
occur on a Vesting Date only if Participant remains employed by or provides
services to the Corporation from the Date of Grant to such Vesting Date. If
Participant ceases to be employed by or ceases to provide services to the
Corporation at any time prior to the final Vesting Date, pursuant to Section
6.1.3 of the Plan, all unvested Restricted Stock shall be forfeited immediately
on the date that Participant’s employment or service is terminated and the
Participant shall have no further rights with respect to such Restricted Stock.

 

2. No Other Changes. Except for the amendment contained in Section 1 hereof, the
Agreement is hereby ratified and confirmed and shall continue in full force and
effect without any further amendments or changes.

 



1

 

 

3. Counterparts. This Amendment may be executed in counterparts each of which
taken together shall constitute one and the same instrument.

 

4. Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Nevada without
reference to principles of conflicts of laws.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

2

 



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 



  HOLDER:           /s/ Eric
Alexander                                                    Eric Alexander    
          PERSHING GOLD CORPORATION           By: /s/ Stephen
Alfers                                            Name: Stephen Alfers   Title:
Chief Executive Officer, President and
Chairman of the Board



 

 



3

